Citation Nr: 9929324	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right forearm 
disorder.

7.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971 and from December 1974 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for a 
right knee disorder, a left knee disorder, a right ankle 
disorder, a low back disorder, a left shoulder disorder, a 
right forearm disorder, and a bilateral hearing loss 
disability.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in February 1994 and a transcript of 
the hearing testimony has been associated with the claims 
file.  However, the Board Member who conducted the hearing is 
no longer with the Board.  A letter was sent by the Board, to 
the veteran, in which he was asked if he desired another 
hearing.  He was informed that if he did not respond, it 
would be assumed that he did not want an additional hearing.  
That letter is not shown to have been returned to the Board 
as undeliverable.  Because the veteran did not respond to the 
letter, the Board will proceed accordingly.  

The Board also notes that in June 1995, the issues were 
remanded to the RO for further development, including 
additional medical records and a VA examination.  Although 
medical records were subsequently associated with the claims 
file, the RO was unable to locate the veteran, despite due 
diligence, and no VA examination was undertaken.  It is noted 
that information has variously been mailed to two addresses, 
one a Post Office Box, and one a street address.  Some 
letters sent to the Post Office Box have been returned, 
others have not.  It appears that some of the letters 
scheduling the examination were not delivered.  While it is 
unclear to which address the notice was sent, further attempt 
to schedule the examination are not indicated in view of the 
holding below and the recent guidance of the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court).  Morton v. West, 
12 Vet. App. 477 (1999).  

In the previous remand, the Board, being aware of records 
that might render the case well grounded, sought those 
records, and an examination.  Nothing in the records received 
well grounded the claim.  As such, in view of the 
aforementioned guidance of the Court, no further development 
by way of examination can be undertaken, given the current 
posture of this case.

It is also noted that the previous Remand raised an issue 
with respect to the veteran's claim for a hearing loss 
disability.  As correctly noted by the RO in the most recent 
Supplement Statement of the Case, a Statement of the Case on 
a hearing loss disability was, in fact, issued followed by a 
timely Substantive Appeal.  However, the Board must point out 
that a hearing loss claim was not included in the veteran's 
original notice of disagreement.  Nonetheless, as he has 
continued to disagree with the denial, and because the claim 
for a hearing loss disability has been otherwise developed, 
the Board will proceed with all the issues as listed on the 
title page.


FINDINGS OF FACT

1.  The veteran's service medical records show treatment for 
a right knee disorder, a right ankle disorder, and a left 
shoulder disorder.

2.  The chronic residuals of a right knee disorder, a right 
ankle disorder, and left shoulder disorder are not currently 
shown based on the evidence submitted for the record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a left knee disorder, a 
low back disorder, a right forearm disorder, or a bilateral 
hearing loss disability.

4.  A left knee disorder, a low back disorder, a right 
forearm disorder, and a bilateral hearing loss disability are 
not currently shown based on the evidence submitted for the 
record.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).

2.  The claim for entitlement to service connection for a 
left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).

3.  The claim for entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).

4.  The claim for entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).

5.  The claim for entitlement to service connection for a 
left shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).

6.  The claim for entitlement to service connection for a 
right forearm disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).

7.  The claim for entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran maintains, in essence, that he is entitled to 
service connection for a right knee disorder, a left knee 
disorder, a right ankle disorder, a low back disorder, a left 
shoulder disorder, a right forearm disorder, and a bilateral 
hearing loss disability.  

I.  SERVICE MEDICAL RECORDS

As an initial matter, the Board notes that there are no 
service medical records from the veteran's first two years of 
active duty service associated with the claims file, despite 
the RO's several attempts to locate the records.  While 
unfortunate, the Board observes that in the veteran's initial 
claim for compensation, his identified disabilities were 
almost exclusively claimed from his second, and longer, 
period of active duty.  The two disorders which he identified 
as from his first period of active duty, a fractured right 
ankle and bad knees, were also noted to be present in his 
second period of active duty.  Thus, although two years of 
service medical records are not associated with the claims 
file, nearly 18 years worth of service medical records are, 
in fact, available for review and include the two issues 
identified from the first period of active duty.  

Turning now to a review of the service medical records, there 
is no evidence of complaints, symptomatology, or findings 
with respect to the veteran's claims of a left knee disorder, 
a low back disorder, a right forearm disorder, or a hearing 
loss disability.  First, although the medical records show 
that the veteran reported in January 1982 that his knees were 
stiff and swollen, a physical examination did not focus on 
the left knee but noted full range of motion and a stable 
gait and no diagnosis was made with respect to the veteran's 
left knee complaints.  Further, the January 1992 retirement 
examination report demonstrates a normal clinical evaluation 
of the veteran's lower extremities, spine, and upper 
extremities, except for the shoulder.  In addition, during 
every audiogram, his hearing was normal for VA purposes.  
Finally, there is no indication of any in-service history of 
injury or treatment for a left knee disorder, a low back 
disorder, a right forearm disorder, or a hearing loss 
disability.

However, service medical records do reveal treatment for a 
right knee disorder, a right ankle disorder, and a left 
shoulder disorder as follows:

Right Knee Disorder

In November 1976, the veteran injured his right knee playing 
football.  The diagnosis was probable mild ligament strain.  
He was placed on restricted duty for six weeks.  In February 
1977, he continued to complain of pain, buckling, and 
difficulty walking.  He had apparently worn a cast for two 
weeks but still had giving away of the knee.  He was again 
profiled for right knee pain.  In June 1977, he sought 
treatment for right knee pain and instability and was started 
on quad building exercises.  In January 1982, he sought 
treatment because his knees felt stiff and swollen.  Physical 
examination was negative and he was treated with aspirin and 
knee rehabilitation.  An October 1989 examination report 
revealed an unstable right knee.  Nonetheless, the January 
1992 retirement physical examination report demonstrates a 
normal clinical evaluation of the veteran's lower 
extremities.

Right Ankle Disorder

In February 1986, the veteran apparently injured his right 
ankle in a motor vehicle accident and was treated for a 
sprain at a civilian hospital.  In April 1986, he sought 
treatment for trauma to the right ankle several weeks 
previously.  The clinical assessment was mild sprain with 
slight swelling and full range of motion.  In September 1986, 
he complained that the ankle continued to give out and was 
swollen.  The clinical assessment was possible partial tear.  
A November 1986 private orthopedic note indicates the veteran 
had marked swelling of the lateral malleolus with a tender 
anterior talar fibular ligament but the X-ray was not 
impressive.  A January 1987 CT scan of the right ankle showed 
no abnormal findings except a prominent posterior marginal 
osteophyte.  The radiologist specifically noted that there 
was no evidence of destructive bone changes in the talus, 
which was suspected clinically.  An October 1989 examination 
report revealed an unstable right ankle.  However, the 
January 1992 retirement physical examination report 
demonstrates a normal clinical evaluation of the veteran's 
lower extremities and feet.

Left Shoulder Disorder

In July 1991, the veteran sought treatment for a two month 
history of left shoulder pain.  Physical examination revealed 
a normal shape of the left shoulder with a painful area 
between 60 and 120 degrees of abduction.  The impingement 
test was positive.  The clinical assessment was suspected 
tendopathy to the supraspinatus tendon with impingement.  
Physiotherapy was recommended.  In September 1991, he was 
diagnosed with left shoulder impingement syndrome.  The 
January 1992 retirement physical examination report revealed 
that the veteran's left anterior shoulder was still tender.

II.  POST-SERVICE EVIDENCE

In February 1993, the veteran underwent a VA general medical 
examination.  He complained of back stiffness in the morning 
without pain or radiation of discomfort; his right knee 
giving away without heat or swelling of the knee; 
intermittent discomfort in the left knee, which he attributed 
to his guarding of the right knee; a giving away of the right 
ankle without chronic ankle pain, heat, or swelling; a past 
history of some pain in the left shoulder which was no longer 
present; and, some discomfort in the right forearm with 
repetitive clenching of the right fist.

Physical examination revealed that his build and state of 
nutrition were normal.  Posture was good and gait was normal.  
There were no abnormal findings with respect to the lymphatic 
and hemic systems, head, face and neck, nose, sinuses, mouth, 
and throat, ears, eyes, cardiovascular system, varicose 
veins, respiratory system, digestive system, hernia, genito-
urinary system, endocrine system, or nervous system.  The 
examiner observed that there was no hearing loss noticeable 
during the examination.

With respect to the musculo-skeletal system, the examiner 
specifically remarked that there were no abnormal findings or 
scars noted.  There was no swelling, atrophy, or tenderness 
present.  The lumbosacral spine showed no abnormalities to 
inspection or palpation.  There was full range of motion with 
the veteran flexing forward to touch his toes very easily.  
Examination of the knees showed a full range of motion.  
There was no heat, swelling, or tenderness.  A negative 
anterior and posterior drawer sign were noted.  There was 
normal stability for the medial and lateral ligaments of both 
knees.  The veteran could squat without difficulty.  
Examination of the shoulder showed a complete range of motion 
with no abnormal findings noted.  The feet were negative.  X-
rays reports related essentially negative knees and negative 
lumbosacral spine.  The final diagnoses included symptomatic 
complaint of early morning back stiffness with no abnormal 
findings to physical examination; status post injury to the 
right knee with no abnormal findings to examination; and 
status post injury to the right ankle with no functional 
deficit demonstrated.

In November 1993, the veteran sought treatment for pain in 
the right forearm apparently after working on a dock over the 
previous weekend.  A X-ray was negative and the clinical 
assessment was flexor tendosynovitis.

At a hearing before the Board in February 1994, the veteran 
testified that he injured his right knee in 1975 or 1976 
while playing company sports.  He was placed in a full length 
cast and was told he had a torn cartilage underneath the 
right kneecap.  Surgery was discussed but not performed.  He 
reported a loss of lateral stability and flexibility of the 
right knee.  However, he acknowledged that the left knee was 
not injured during service but he had problems with it 
because of favoring the right knee.  With respect to a right 
ankle disorder, the veteran remarked that he injured his 
right ankle in an automobile accident in 1986.  He was told 
that his tendon or ligament was loose and he had to learn to 
live with it.  He had no follow-up treatment in service but 
continued to be bothered by the right ankle.  He complained 
of pain and swelling of the right ankle.

The veteran testified that he injured his left shoulder in 
service while preparing for a physical training test.  He was 
told he had a left shoulder impingement but had not had any 
problems since separation.  Further, he related that his low 
back started bothering him in 1986 when he was with the 
Special Forces and was required to perform a lot of rigorous 
physical activity.  He was also required to carry a 70-pound 
rucksack and felt "too old" to be doing all that activity.  
He received no treatment in service and no treatment after 
service.  With respect to his claim for a right forearm 
disorder, the veteran reflected that he did not injure his 
right forearm while on active duty.  He attributed his right 
forearm problems to pumping up a sphygmomanometer in his work 
with polygraphs.  He was told that he had tendonitis and wore 
a cast for a period of time, which helped the condition 
within a few weeks.  He denied having symptoms while on 
active duty.  

Finally, as to the claim for a hearing loss disability, the 
veteran reported that he had good hearing when he went into 
service.  He was exposed to mortar rounds, airplanes, 
choppers, and explosives during his time in Vietnam.  He 
related that his hearing did not seem as good as it used to 
be.  He observed that the dots on the chart during his 
hearing tests in service seemed to drop with every subsequent 
test and he did not believe that his retirement hearing test 
was adequately performed.  He admitted that he had not had 
any private treatment for hearing loss since separation.  

III.  ANALYSIS

Service Connection for Right Knee, Right Ankle, and Left 
Shoulder

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has 
residuals of in-service right knee, right ankle, and left 
shoulder injuries, are not supported by the record.  Since 
service connection cannot be granted for a disability that is 
not shown to exist, the Board must accordingly find that the 
claims for service connection for such disabilities are not 
well grounded and, therefore, must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc).  

In particular, the Board must point out that, although the 
veteran had in-service treatment for the claimed disorders, 
the post-service medical evidence does not indicate that he 
is currently being treated or has been treated since service 
separation for any right knee, right ankle, or left shoulder 
disorders.  In a VA examination report dated in February 
1993, the examiner noted that the veteran had no musculo-
skeletal abnormalities.  While the veteran has complained of 
a variety of orthopedic problems, it must be emphasized that 
the medical evidence of record does not show that any 
residuals of in-service right knee, right ankle, or left 
shoulder disorders are exhibited at this time.  Further, he 
has not submitted any information on this matter, to show 
these are current disabilities.

Service Connection for Left Knee, Right Forearm, Low Back, 
and Hearing Loss 

The above analysis is also applicable with respect to the 
veteran's claims for a left knee disorder, a right forearm 
disorder, a low back disorder, and a hearing loss disability.  
Specifically, the most recent VA examination failed to 
identify symptomatology with respect to each of the claimed 
disabilities.  As noted, service connection cannot be granted 
for a disability that is not shown to exist, the Board must 
accordingly find that the claims for service connection for 
such disabilities are not well grounded and, therefore, must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc).  

Moreover, there is no medical evidence of any in-service 
incurrence with respect to left knee, right forearm, low 
back, or hearing loss disabilities.  Service medical records 
do not show any complaints or treatment for the claimed 
disabilities.  Thus, the claimed disorders are not 
demonstrated in service or thereafter by competent medical 
evidence.  Since, as previously discussed, service connection 
cannot be granted for a disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that service connection for left 
knee, right forearm, low back, and hearing loss disorders 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the claims are not well grounded 
and are therefore denied, in accordance with the decision of 
the Court in Edenfield.

With respect to all the veteran's claims, the Board has 
reviewed the veteran's statement and sworn testimony that he 
has continually suffered from the disabilities claimed on 
appeal essentially since separation from service.  Although 
the veteran's statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no current 
findings indicative of the claimed disability.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current medical pathology, as well as to medical 
causation of any current disabilities.  Id.  In the absence 
of competent, credible evidence of relevant symptomatology 
and diagnoses, service connection is not warranted for the 
disabilities claimed on appeal.

The Board also notes that where a claim is not well grounded 
it is incomplete, and VA is obligated under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his or her application.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  In this case, the RO informed the 
veteran of the necessary evidence in the claims form he 
completed, in its notice of rating decision and the Statement 
and Supplemental Statements of the Case.  The discussion 
above informs him of the types of evidence lacking, which he 
should submit for well grounded claims.  The Board has 
examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claims 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  

Finally, the Board has considered the service 
representative's contention that another attempt should be 
made to schedule the veteran for a VA examination under the 
directions of the previous Remand.  The Board is aware of its 
obligation by law to ensure that the RO complies with its 
directives and compliance.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  As noted above, in the Introduction 
section, in view of the holding herein and the guidance of 
the Morton case, further development is precluded.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disorder 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for a left knee disorder is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for a right ankle disorder 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for a low back disorder is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for a left shoulder 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a right forearm 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a bilateral hearing 
loss disability is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

